             Case 5:20-cv-01199 Document 1 Filed 10/09/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ALLSTATE VEHICLE AND PROPERTY      §
INSURANCE COMPANY,                 §
A/S/O ALIANORA GONSALVES,          §
                                   §
     Plaintiff,                    §
                                   §
VS.                                §
                                   §                                                5:20-cv-01199
SAMSUNG ELECTRONICS AMERICA, INC., §
SAMSUNG ELECTRONICS CO., LTD.,     §
HOSE ASSEMBLIES, INC.,             §
SLB CORPORATION, D/B/A             §
HOSE ASSEMBLIES, AND               §
WINZELER STAMPING COMPANY,         §                                       JURY DEMANDED
                                   §
     Defendants.                   §


                         DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Please take notice that DEFENDANT WINZELER STAMPING COMPANY, hereinafter

“Defendant,” hereby removes to the Court the State Court action described below, pursuant to 28

U.S.C. §§1332(a)(1), 1441(b)(1) and 1446. In support of the removal and in accordance with

codified requirements of 28 U.S.C. §1446(a), (b)(1), Defendant states as follows:

       1. Defendant is a Defendant in a civil action brought by PLAINTIFF ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY A/S/O ALIANORA GONSALVES,

hereinafter “Plaintiff,” against Defendant on September 2, 2020, styled Allstate Vehicle and

Property Insurance Company, a/s/o Alianora Gonsalves vs. Samsun Electronics America, Inc.,

Samsung Electronics Co., Ltd., Hose Assemblies, Inc., SLB Corporation, d/b/a Hose Assemblies,

and Winzeler Stamping Company; Cause No. 2020CI11936 in the 225th Judicial District Court of
                                                1
             Case 5:20-cv-01199 Document 1 Filed 10/09/20 Page 2 of 5




Bexar County, Texas. Pursuant to the provisions 28 U.S.C. §§1441 and 1446, Defendant removes

this action to the United States District Court for the Western District of Texas, San Antonio

Division, which is the judicial district and division in which the action is pending.

       2. Plaintiff contended in the State Court civil action that it suffered real and personal

property damages resulting from a product defect on July 12, 2018. A copy of Plaintiff’s First

Amended Petition filed in the State Court civil action is attached hereto as Exhibit “A.”

       3. On October 9, 2020, Defendant filed its Original Answer in the State Court civil action,

and a copy of the answer is attached hereto as Exhibit “B.”

       4. Defendant attached all process, pleadings, and orders in the State Court action which

have been served upon them, as required by 28 U.S.C. §1446(a), as Exhibit “C.”

                                 JURISDICTION AND VENUE

       5. The action is a civil action of which this Court has original jurisdiction under Title 28

U.S.C. §1332 (Diversity Jurisdiction), and is one which may be removed to this Court pursuant to

Title 28 U.S.C. §1441. There is complete diversity of citizenship amongst the parties.

       6. Plaintiff is an insurance company headquartered in Northbrook, Northfield Township,

Cook County, Illinois.

       7. At the time suit was filed, and at the time of this removal action, Defendant was a

corporation with its main place of business in Montpelier, Williams County, Ohio.

       8. At the time suit was filed, and at the time of this removal action, Co-Defendant Samsung

Electronics America, Inc. was a corporation with its main place of business in Ridgefield Park,

Bergen County, New Jersey. See Exhibit “A.”

       9. At the time suit was filed, and at the time of this removal action, Co-Defendant Samsung

Electronics Co., Ltd. was a South Korean multinational electronics company headquartered in the
                                                 2
             Case 5:20-cv-01199 Document 1 Filed 10/09/20 Page 3 of 5




Yeongtong District of Suwon, Gyeonggi Province, South Korea. Id.

       10. At the time suit was filed, and at the time of this removal action, Co-Defendant Hose

Assemblies, Inc. was a corporation with its main place of business in Mishawaka, Penn Township,

St. Joseph County, Indiana. Id.

       11. At the time suit was filed, and at the time of this removal action, Co-Defendant SLB

Corporation, d/b/a Hose Assemblies was a corporation with its main place of business in

Mishawaka, Penn Township, St. Joseph County, Indiana. Id.

       12. Plaintiff’s Illinois citizenship is diverse to Defendant’s Ohio citizenship, Samsung

Electronics America, Inc.’s New Jersey citizenship, Samsung Electronics Co., Ltd.’s foreign

citizenship, Hose Assemblies, Inc.’s Indiana citizenship, and SLB Corporation, d/b/a Hose

Assemblies’ Indiana citizenship.

       13. Defendant consents to this removal action.

       14. Venue is proper in the Western District of Texas, San Antonio Division, because this

district and division embrace Bexar County, Texas, the place in which the State Court action is

pending.

       15. The amount in controversy exceeds the sum of Seventy-Five Thousand and 00/100

Dollars ($75,000.00), exclusive of interest and costs. Plaintiff alleges damages and monetary relief

in excess of One Hundred Thousand and 00/100 Dollars ($100,000.00), but not in excess of Two

Hundred Thousand and 00/100 Dollars ($200,000.00). Id.

       16. This Notice of Removal is filed within 30 days of Defendant’s receipt of the Plaintiff’s

First Amended Petition, and within one year of the commencement of the action, so it is timely

filed under 28 U.S.C. §§1446 (b)(3) and 1446(c).

       17. Additionally, this court would have original subject matter jurisdiction of this action
                                                 3
             Case 5:20-cv-01199 Document 1 Filed 10/09/20 Page 4 of 5




under the provisions of 28 U.S.C. §1332 if the action had originally been brought in Federal Court.

Accordingly, Defendant may properly remove the State Court action pursuant to 28 U.S.C. §1441.

       18. Defendant served written notice on Plaintiff of the filing of this Notice of Removal and

has also served a true and correct copy with the State Court, as required by 28 U.S.C. §1446(d).



                                                     Respectfully submitted,
                                                     DEAS & ASSOCIATES
                                                     Mailing Address:
                                                     P.O. Box 64093
                                                     St. Paul, Minnesota 55164-0093
                                                     Physical Address:
                                                     9601 McAllister Freeway, Suite 910
                                                     San Antonio, Texas 78216
                                                     Telephone: (210) 525-2100
                                                     Facsimile: (855) 848-0737
                                                     Email: CRhodes2@Travelers.com
                                                     E-Service Only: EServSana@Travelers.com

                                                      /s/ Christopher L. Rhodes
                                                    a CHRISTOPHER L. RHODES
                                                      State Bar No. 16812750

                                                     ATTORNEY FOR DEFENDANT
                                                     WINZELER STAMPING COMPANY




                                                4
            Case 5:20-cv-01199 Document 1 Filed 10/09/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 9, 2020, I electronically filed the foregoing with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel of below in the manner specified, either via CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive electronically
Notices of Electronic filing.


       Paul Vigushin                                          Via Facsimile: (972) 705-9922
       Law Offices of Paul Vigushin, P.C.
       2201 N. Central Expy., Suite 115
       Richardson, Texas 75080


       Garett A. Willig                                       Via Facsimile: (972) 705-9922
       Michael S. Beckelman
       Wilson, Elser, Moskowitz, Edelman & Dicker, L.L.P.
       909 Fannin St., Suite 3300
       Houston, Texas 77020


                                                  /s/ Christopher L. Rhodes                 a
                                                  CHRISTOPHER L. RHODES




                                              5
